PER CURIAM.
Lewis D. Wade has raised four points on appeal from his conviction of two counts of sexual battery, only one of which we determine has merit. Appellant was convicted of two separate violations of Section 794.-011(4)(b), Florida Statutes (1975), for a single attack upon the victim. We determine that the attack constituted only a single violation of the statute, and accordingly vacate the sentences on both convictions and remand the cause to the trial court for resentencing for a single violation of the statute. The appellant does not have to be present at resentencing.
Remanded for further proceedings consistent with the views herein expressed.
CROSS, DAUKSCH and MOORE, JJ., concur.